Citation Nr: 1018841	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  08-26 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1989 
to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, which granted service connection for 
bilateral hearing loss, assigning a noncompensable 
evaluation.  The Veteran testified before the undersigned 
Veterans Law Judge via videoconference.  A copy of the 
hearing transcript is of record and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking an initial increased evaluation for 
bilateral hearing loss.  He underwent a VA audiological 
examination in October 2007, but currently asserts that his 
hearing loss has worsened.  See December 2009 Veteran's 
statement and Hearing Transcript.  The Veteran did submit a 
copy of a VA outpatient audiological evaluation report dated 
in June 2009; however the results were not certified.  Given 
the Veteran's assertion that his hearing loss has worsened 
and the fact that there was a need for additional audiometric 
testing in 2009 suggests that there may have been an increase 
in the severity of hearing pathology.  Consequently, VA is 
required to afford the Veteran a contemporaneous VA 
examination to assess the current nature, extent, and 
severity of his service-connected disability.  See Palczewski 
v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the Veteran 
for a VA audiological examination to 
determine the severity of his service-
connected bilateral hearing loss.  All 
testing deemed necessary by the examiner 
should be performed and the results 
reported in detail, including all 
puretone thresholds, puretone threshold 
averages and Maryland CNC tests.  The 
claims folder must be available for 
review by the examiner in conjunction 
with the examination and this should be 
acknowledged in the report.

2.  After the above has been completed, 
the AMC should readjudicate the issue of 
entitlement to an initial compensable 
evaluation for bilateral hearing loss.  
In doing so, the RO should determine 
whether referral for extraschedular 
consideration is appropriate (see 
statements from Veteran and his spouse, 
as well as an April 2007 statement from 
Company Care - Occupational Health 
Services, and a February 2008 letter from 
the Veteran's maintenance supervisor).  

All applicable laws and regulations 
should be considered.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


